IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-60259
                           Summary Calendar


YASSIN SHEIK HAMUD,

                                      Petitioner,

versus

JOHN ASHCROFT,
U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A77 008 260
                         --------------------
                             March 7, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Yassin Sheik Hamud is a native of Somalia who attempted to

enter this country in May 1999 with a fraudulent passport.      This

fraud was discovered, and removal proceedings were instituted

against him.     He conceded deportability and sought asylum,

withholding of removal, and, in the alternative, voluntary

departure.     After conducting a hearing, an immigration judge

denied all of his claims and ordered him removed from the United


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60259
                                  -2-

States.   The Board of Immigration Appeals (BIA) dismissed Hamud’s

appeal pursuant to 8 C.F.R. § 3.1(d)(2)(i)(D) because he failed

to file a brief or statement after indicating that he would do so

in his notice of appeal.    Hamud now petitions this court for

review of the BIA’s decision.    Hamud has failed to brief, and has

thus waived, the central issue whether the BIA erred in summarily

dismissing his appeal.     See Strong v. BellSouth Telecomms. Inc.,

137 F.3d 844, 853 (5th Cir. 1998).    Because he has waived this

issue, he has not shown that the BIA erred in relying on 8 C.F.R.

§ 3.1(d)(2)(i)(D) to summarily dismiss his appeal.    Accordingly,

his petition for review is DENIED.